        Case 6:18-cr-10099-EFM Document 73 Filed 03/13/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

                                       )
UNITED STATES OF AMERICA,              )
                                       )       Case No. 6:18-cr-10099-EFM
      Plaintiff,                       )
                                       )
vs.                                    )       XCENTRIC VENTURES, LLC’s
                                       )       NOTICE OF COMPLIANCE
BRADLEY A. PISTOTNIK,                  )
                                       )
      Defendant.                       )




      COMES NOW, Xcentric Ventures, LLC, by and through counsel, and hereby

notifies the Court and the parties in this matter of its compliance with Magistrate

Judge Kenneth Gale’s February 12, 2019 order requiring the production of certain

materials subpeona’d by the Defendant, Bradley Pistotnik. Undersigned counsel for

Xcentric Ventures sent the responsive materials by next-day delivery FedEx to

chambers on March 13, 2019 at 9:25 a.m. The Fed Ex receipt is attached to this

Notice. The same materials were also emailed to Magistrate Judge Gale by the

undersigned on March 13, 2019.




                                           1
          Case 6:18-cr-10099-EFM Document 73 Filed 03/13/19 Page 2 of 3




Respectfully submitted,

                                /s/Angela L. Campbell
                                Angela L. Campbell AT# 0009086
                                Lead Counsel for Xcentric Ventures
                                DICKEY & CAMPBELL LAW FIRM, P.L.C.
                                301 E. Walnut St., Suite 1
                                Des Moines, Iowa 50309
                                PHONE: 515.288.5008
                                FAX: 515.288.5010
                                E-MAIL: angela@dickeycampbell.com
                                Lead Counsel for Xcentric Ventures


                                /s/ Shazzie Naseem
                                Berkowitz Oliver LLP Bar #24954
                                2600 Grand Boulevard, Suite 1200
                                Kansas City, MO 64108
                                PHONE: 816-561-1888
                                FAX: 816-561-1888
                                E-MAIL: snaseem@berkowitzoliver.com
                                Local Counsel for Xcentric Ventures




                           CERTIFICATE OF SERVICE

      On March 13, 2019, I uploaded this document with the Clerk of the District

Court using the CM/ECF system, which will send a notice of filing to all counsel of

record.

                                _____________________
                                  /s/ Shazzie Naseem




                                         2
10099-EFM Document 73 Filed 03/13/19
